               Case 1:19-cv-00167-RC Document 3 Filed 01/25/19 Page 1 of 2



        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION


KRS PROCESSING INC.

          PLAINTIFF,
                                                 CIVIL ACTION NO: 19-167
V.

FLETCHER, HEALD & HILDRETH PLC,
ET AL.


          DEFENDANTS.

                        NOTICE OF ENTRY OF APPEARANCE OF COUNSEL

          To the Clerk of Court: Please enter the appearance of Justin M. Flint (#491782) of

Eccleston & Wolf, PC as lead counsel for Defendants Fletcher, Heald & Hildreth PLC and Kevin

Goldberg in the above-referenced matter.

                                                  Respectfully submitted,

                                                  Eccleston & Wolf, P.C.

                                                          /s/
                                                  Justin M. Flint (#491782)
                                                  Abby A. Franke (#1030041)
                                                  1629 K Street, N.W., Suite 260
                                                  Washington, DC 20006
                                                  (202) 857-1696 (Tel)
                                                  flint@ewdc.com
                                                  franke@ewdc.com
                                                  Counsel for Defendants
                                                  Fletcher, Heald & Hildreth PLC and
                                                  Kevin Goldberg




J:\7B100\Plead\NOA - Flint.Doc
           Case 1:19-cv-00167-RC Document 3 Filed 01/25/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on this day of January 25, 2019, a copy of the foregoing Notice of

Entry of Appearance of Counsel was served via first class mail to:

KRS Processing Inc.
Attn: Kathy Allen
26 55th Street, NE
Washington, DC 20019-6760
Pro se Plaintiff

                                                            /s/           ______
                                                    Justin M. Flint (#491782)




                                                2
